Citation Nr: 0100465	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  
This appeal arises from a March 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with an initial rating of 30 percent, effective 
November 18, 1996.  

In August 2000, a hearing was held before the undersigned, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

At the veteran's Board hearing, his representative appeared 
to assert a claim of entitlement to individual 
unemployability.  The RO denied the veteran's claim for 
individual unemployability in July 1998 and notified the 
veteran of the denial and of his appeal rights in August 
1998.  He has not appealed that denial.  As his 
representative appears to be raising the issue again, it is 
referred to the RO for appropriate action.

REMAND

Unfortunately, remand is required so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A)).

In connection with a previous claim, the veteran indicated 
that he received treatment for PTSD from COVER in 
Charlottesville, Virginia, and from Eloise C. Haun, M.D.  The 
RO obtained releases from the veteran to request those 
treatment records and made the request of the care providers.  
The RO notified the veteran that it had requested the records 
and that it would be his responsibility to provide the 
records if the care providers did not respond.  It received a 
September 1995 report from Dr. Haun, but not her treatment 
records.  It received no response from COVER.  In July 1996, 
the RO notified the veteran that it had not received his 
treatment records from COVER or from Dr. Haun.  He was asked 
to send the records as soon as possible, and he was asked to 
contact the RO if he needed any assistance getting the 
records.  To date, the veteran has not provided those 
records, nor has he asked for assistance in obtaining them.

However, this development was undertaken in connection with a 
claim to establish service connection.  It is unclear whether 
the veteran continued to receive treatment from either 
provider.  If he has, these treatment records may contain 
evidence relevant to his initial evaluation for PTSD.  The RO 
is on notice, at least, of potentially relevant medical 
information.  Accordingly, the veteran should be asked to 
provide current releases, and these treatment records (as 
opposed to summaries) should be requested.  If the request is 
unsuccessful, the veteran should be informed of the RO's 
efforts and be given the opportunity to provide the records 
himself.

The veteran's VA outpatient treatment records appear to be 
incomplete.  Treatment records dated August 1995 to August 
1996, February to December 1997, and May 1998 to June 1999 
are of record.  The RO should assure that VA outpatient 
treatment records dated from August 1996 to February 1997, 
from December 1997 to May 1998, and from June 1999 to the 
present are obtained and associated with the claims file.  In 
addition, the VA examination report of February 1998 was done 
without benefit of the claims file.  A new examination should 
be accomplished once the development above has been 
completed.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Ask the veteran to provide releases 
for the treatment records from COVER and 
E. C. Haun, M.D., as well as the 
approximate dates of treatment for his 
PTSD.  If he has received any additional 
private treatment for his PTSD since 
1996, ask him to provide the names, 
addresses, and approximate dates of 
treatment from any other private care 
providers for his PTSD, as well as 
appropriate releases.  The RO should then 
request these actual treatment records 
and associate all responses with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative, in 
accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5103A)).  

2.  Obtain all VA outpatient and 
inpatient treatment records from August 
1996 to February 1997, from December 1997 
to May 1998, and from June 1999 to the 
present for treatment of the veteran for 
PTSD.  All records maintained are to be 
requested, to include records maintained 
on computer and hand-written progress 
notes.

3.  Schedule the veteran for VA 
examination for purposes of assessing the 
current severity of his service-connected 
PTSD.  All indicated studies, deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this remand is to be made 
available to the examining physician for 
review in connection with the examination 
of the veteran, and the examiner is asked 
to indicate on the examination report 
that he or she has reviewed the claims 
file.  The examiner is asked to assign a 
global assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed.  

4.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  The RO should adjudicate the issue of 
the propriety of the initial rating for 
PTSD.  The RO should consider the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether staged ratings are in 
order.  The veteran and his 
representative should be notified of the 
outcome. If the benefit sought remains 
denied, the veteran should be provided a 
SSOC and afforded the appropriate period 
of time in which to respond. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



